                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

  FEDERAL TRADE COMMISSION, and                     Civil No. 18-2207 (DWF/TNL)

  STATE OF MINNESOTA, by its Attorney
  General, Lori Swanson,

                     Plaintiffs,                                AMENDED
                                                    STIPULATED ORDER FOR
  v.                                               PERMANENT INJUNCTION
                                                           AND MONETARY
  SELLERS PLAYBOOK, INC., a                                    JUDGMENT
  corporation,

  EXPOSURE MARKETING COMPANY,
  a corporation, also d/b/a Sellers Online and
  Sellers Systems,

  JESSIE CONNERS TIEVA, individually
  and as an officer of SELLERS
  PLAYBOOK, INC. and EXPOSURE
  MARKETING COMPANY, and

  MATTHEW R. TIEVA, individually and
  as an officer of SELLERS PLAYBOOK,
  INC. and EXPOSURE MARKETING
  COMPANY,

                     Defendants.



       Plaintiffs, the Federal Trade Commission ( “FTC”), and the State of

Minnesota, by its Attorney General Lori Swanson (“State of Minnesota”), filed

their Complaint for Permanent Injunction and Other Equitable Relief

(“Complaint”), in this matter, pursuant to Sections 13(b) and 19 of the Federal
Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, the Business

Opportunity Rule, 16 C.F.R. Part 437, the Consumer Review Fairness Act of 2016

(“CRFA”), 15 U.S.C. § 45b, Minnesota Statutes chapter 8, the Minnesota Attorney

General’s common law authority, including parens patriae authority, the

Minnesota Uniform Deceptive Trade Practices Act (“DTPA”), Minn. Stat.

§§ 325D.43-.48, and the Minnesota Prevention of Consumer Fraud Act (“CFA”),

Minn. Stat. §§ 325F.68-.694. Plaintiffs and Defendants stipulate to the entry of

this Stipulated Order for Permanent Injunction and Monetary Judgment (“Order”)

to resolve all matters in dispute in this action between them.

      THEREFORE, IT IS ORDERED as follows:

                                    FINDINGS

      1.     This Court has jurisdiction over this matter.

      2.     The Complaint charges that Defendants participated in deceptive and

unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45,

the Business Opportunity Rule, 16 C.F.R. Part 437, the Consumer Review Fairness

Act of 2016, 15 U.S.C. § 45b, the Minnesota Uniform Deceptive Trade Practices

Act, Minn. Stat. §§ 325D.43-.48, and the Minnesota Prevention of Consumer

Fraud Act, Minn. Stat. §§ 325F.68-.694, in connection with the advertising,

marketing, distribution, promotion and sale of goods and services, including

business opportunities, to consumers throughout the United States.


                                          2
      3.     Defendants neither admit nor deny any of the allegations in the

Complaint, except as specifically stated in this Order. Only for purposes of this

action, Defendants admit the facts necessary to establish jurisdiction.

      4.     Defendants waive and release any claims that they may have against

Plaintiffs and the Receiver, including against any agent of Plaintiffs or the

Receiver, that relate to this action.

      5.     Defendants waive all rights to appeal or otherwise challenge or

contest the validity of this Order.

                                      DEFINITIONS

      For the purpose of this Order, the following definitions apply:

      A.     “Business Coaching Program” means any program, plan, good, or

service, including those related to business opportunities, that is represented,

expressly or by implication, to coach, train or teach a participant or Purchaser how

to establish, operate, or improve the Purchaser’s business.

      B.     “Business Opportunity” means a commercial arrangement in which:

      1.     A Seller solicits a prospective Purchaser to enter into a new business;

             and

      2.     The prospective Purchaser makes a required payment; and

      3.     The Seller, expressly or by implication, orally or in writing, represents

             that the Seller or one or more Designated Persons will:


                                           3
             (i)     Provide locations for the use or operation of equipment,

             displays, vending machines, or similar devices, owned, leased,

             controlled, or paid for by the Purchaser; or

             (ii)    Provide outlets, accounts, or customers, including Internet

             outlets, accounts, or customers, for the Purchaser’s goods or services;

             or

             (iii)   Buy back any or all of the goods or services that the Purchaser

             makes, produces, fabricates, grows, breeds, modifies, or provides,

             including providing payment for such services as, for example,

             stuffing envelopes from the Purchaser’s home.

      C.     “Corporate Defendants” means Sellers Playbook, Inc., Exposure

Marketing Company, also doing business as Sellers Online and Sellers Systems,

and their successors and assigns.

      D.     “Covered communication” means a written, oral, or pictorial review,

performance assessment, or other similar analysis, including by electronic means,

of goods, services, or conduct.

      E.     “Defendants” means all of the Individual Defendants and the

Corporate Defendants, individually, collectively, or in any combination.




                                           4
        F.   “Designated Person” means any Person, other than the Seller, whose

goods or services the Seller suggests, recommends, or requires that the Purchaser

use in establishing or operating a new business.

        G.   “Document” is synonymous in meaning and equal in scope to the

usage of “document” and “electronically stored information” in Federal Rule of

Civil Procedure 34(a), Fed. R. Civ. P. 34(a), and includes writings, drawings,

graphs, charts, photographs, sound and video recordings, images, internet sites,

web pages, websites, electronic correspondence, including e-mail and instant

messages, contracts, accounting data, advertisements (including advertisements

placed on the World Wide Web), FTP Logs, Server Access Logs, USENET

Newsgroup postings, books, written or printed records, handwritten notes,

telephone logs, telephone scripts, receipt books, ledgers, personal and business

canceled checks and check registers, bank statements, appointment books,

computer records, customer or sales databases, and any other electronically stored

information, including Documents located on remote servers or cloud computing

systems, and other data or data compilations from which information can be

obtained directly or, if necessary, after translation into a reasonably usable form.

A draft or non-identical copy is a separate document within the meaning of the

term.




                                          5
      H.     “Earnings Claim” means any oral, written, or visual representation

to a consumer, prospective purchaser or investor that conveys, expressly or by

implication, a specific level or range of actual or potential sales, or gross or net

income or profits. Earnings claims include, but are not limited to, any: (1) chart,

table, or mathematical calculation that demonstrates possible results based upon a

combination of variables; and (2) statements from which a consumer, prospective

purchaser or investor can reasonably infer that he or she will earn a minimum level

of income (e.g., “earn enough to buy a Porsche,” “earn a six-figure income,” or

“earn your investment back within one year”).

      I.     “Individual Defendants” means Jessie Conners Tieva and

Matthew R. Tieva.

      J.     “Person” means a natural person, organization, or legal entity,

including a corporation, partnership, proprietorship, association, cooperative,

government or governmental subdivision or agency, or any other group or

combination acting as an entity.

      K.     “Pictorial” includes pictures, photographs, video, illustrations, and

symbols.

      L.     “Prohibited contract provision” means a standard contract provision

used in the course of selling or leasing goods or services that:




                                           6
             1.     prohibits or restricts the ability of a person who is a party to the

                    contract to engage in a covered communication;

             2.     imposes a penalty or fee against a person who is a party to the

                    contract for engaging in a covered communication; or

             3.     transfers, or requires a person who is a party to the contract to

                    transfer, to any other person any intellectual property rights in a

                    covered communication, with the exception of a non-exclusive

                    license to lawfully use a covered communication about a

                    Defendant’s goods, services, or conduct.

      M.     “Providing locations, outlets, accounts, or customers” means

furnishing the prospective Purchaser with existing or potential locations, outlets,

accounts, or customers; requiring, recommending, or suggesting one or more

locators or lead generating companies; providing a list of locator or lead generating

companies; collecting a fee on behalf of one or more locators or lead generating

companies; offering to furnish a list of locations; or otherwise assisting the

prospective Purchaser in obtaining his or her own locations, outlets, accounts, or

customers.

      N.     “Purchaser” means a Person who buys a Business Opportunity or

Business Coaching Program.




                                           7
      O.     “Receiver” means Robb Evans & Associates LLC, the receiver

appointed in Section XII of the Temporary Restraining Order issued on Monday

July 30, 2018 [ECF No. 29] and whose appointment was extended in the Order

Extending the Duration of the Temporary Restraining Order and Postponing

Preliminary Injunction Hearing issued on August 7, 2018 [ECF No. 39], and whose

appointment is continued in Section VII of this Order, and any deputy receivers

that shall be named by Robb Evans & Associates LLC.

      P.     “Receivership Estate” means the assets identified in Section IV.B of

this Order and all assets of the Corporate Defendants, including: (a) any assets of

the Corporate Defendants currently in the possession of the Receiver; (b) all the

funds, property, premises, accounts, documents, mail, and all other assets of, or in

the possession or under the control of the Corporate Defendants, wherever situated,

the income and profits therefrom, all sums of money now or hereafter due or owing

to the Corporate Defendants, and any other assets or property belonging or owed to

the Corporate Defendants; (c) any assets of the Corporate Defendants held in asset

protection trusts; (d) any reserve funds or other accounts associated with any

payments processed on behalf of any Corporate Defendant, including such reserve

funds held by a payment processor, credit card processor, or bank; and (e) all

proceeds from the sale of such assets, except those assets the sale of which the

Receiver determines will not add appreciably to the value of the estate.


                                          8
      Q.     “Seller” means a person who offers for sale or sells a Business

Opportunity or Business Coaching Program.

                                      ORDER

     I.    BUSINESS OPPORTUNITY AND BUSINESS COACHING BAN

      IT IS ORDERED that Defendants are permanently restrained and enjoined

from advertising, marketing, distributing, promoting, or offering for sale, or

assisting in the advertising, marketing, distributing, promoting, or offering for sale

of, any Business Opportunity or Business Coaching Program.

                   II.   PROHIBITED BUSINESS ACTIVITIES

      IT IS FURTHER ORDERED that Defendants, Defendants’ officers,

agents, employees, and attorneys, and all other Persons in active concert or

participation with them, who receive actual notice of this Order, whether acting

directly or indirectly, in connection with promoting or offering for sale any good or

service are permanently restrained and enjoined from:

      A.     making any Earnings Claim, unless the Earnings Claim is

non-misleading, and, at the time such claim is made, Defendants: (1) have a

reasonable basis for their claim; (2) have in their possession written materials that

substantiate the claim; and (3) make the written substantiation available upon

request to the consumer, potential Purchaser or investor, and to the FTC and State

of Minnesota; or

                                          9
      B.      misrepresenting or assisting others in misrepresenting, expressly or by

implication any other fact material to consumers concerning any product or

service, such as: the total costs; any material restrictions, limitations, or conditions;

or any material aspect of its performance, efficacy, nature, or central

characteristics.

           III. INJUNCTION AGAINST SUPPRESSING COVERED
            COMMUNICATIONS THROUGH PROHIBITED CONTRACT
                              PROVISIONS

      IT IS FURTHER ORDERED that Defendants, Defendants’ officers,

agents, employees, and attorneys, and all other Persons in active concert or

participation with any of them, who receive actual notice of this Order, whether

acting directly or indirectly, are hereby permanently restrained and enjoined from

offering, attempting to enforce, or asserting the validity of, any prohibited contract

provision. Nothing in this Section shall: require a Defendant to publish or host the

content of any person; affect any other legal duty of a party to a contract; or affect

any cause of action arising from the breach of such duty.

        IV.    MONETARY JUDGMENT AND PARTIAL SUSPENSION

      IT IS FURTHER ORDERED that:

      A.      Judgment in the amount of Twenty Million Eight Hundred Fifty-one

Thousand Nine Hundred Twenty-seven Dollars ($20,851,927.00) is entered in




                                           10
favor of Plaintiffs against Defendants, jointly and severally, as equitable monetary

relief.

          B.   Immediately upon entry of this Order, Defendants are ordered to

surrender to Plaintiffs all control, title, dominion, and interest each has to the

following assets:

               1.    All interest the Defendants have in funds in any accounts in the

                     name of the Corporate Defendants;

               2.    All cash held by the Receiver;

               3.    All assets owned by the Corporate Defendants, including any

                     real, personal, or intellectual property, chattel, goods,

                     instruments, equipment, fixtures, general intangibles, effects,

                     leaseholds, contracts, mail, or other deliveries, shares or stock,

                     securities, inventory, checks, notes, accounts, credits,

                     receivables, insurance policies, lines of credit, cash, trusts

                     (including asset protection trusts), lists of consumer names and

                     reserve funds or any other accounts associated with any

                     payments processed by, or on behalf of, any Corporate

                     Defendants;

               4.    All funds held by Fidelity Bank in the name of Exposure

                     Marketing Company, including the account ending in 6438;


                                           11
5.    All funds held by Fidelity Bank in the name of Sellers

      Playbook, Inc., including the accounts ending in 5846, 2858,

      and 2946;

6.    All funds held by Charles Schwab & Co. Inc. in the name of

      Exposure Marketing Company, including the account ending in

      8057;

7.    All funds held by Hiway Federal Credit Union in the name of

      Exposure Marketing Company, including the accounts ending

      in 201-1 and 201-2;

8.    All funds held by Horizon Trust in the name of Sellers

      Playbook, Inc.;

9.    All reserve funds or any other accounts held, controlled, or

      serviced by Electronic Merchant Systems and associated with

      any payments processed by, or on behalf of Sellers Playbook,

      Inc., including the merchant account with the MID ending in

      0871;

10.   All reserve funds or any other accounts held, controlled, or

      serviced by PayPal, Inc. and associated with any payments

      processed by, or on behalf of Sellers Playbook, Inc., including

      the merchant accounts ending in 0161, 3420, and 4287;


                            12
11.   All reserve funds or any other accounts held, controlled, or

      serviced by Qualpay and/or Synovus Bank and associated with

      any payments processed by, or on behalf of Sellers Playbook,

      Inc.;

12.   All reserve funds or any other accounts held, controlled, or

      serviced by Qualpay and/or Synovus Bank and associated with

      any payments processed by, or on behalf of Exposure

      Marketing Company;

13.   All reserve funds or any other accounts held, controlled, or

      serviced by Square, Inc. and associated with any payments

      processed by, or on behalf of Sellers Playbook, Inc., including

      the merchant accounts ending in 8JCJ, N9FQ, and T1ZN;

14.   All reserve funds or any other accounts held, controlled, or

      serviced by Unified Payments and associated with any

      payments processed by, or on behalf of Sellers Playbook, Inc.;

15.   Forty-nine and a half percent (49.5%) of the shares or

      ownership interest in Northland Mechanical Contractors, Inc.;

16.   Thirty-three point three percent (33.3%) of the membership

      interest or ownership interest in Science Center Drive LLC;




                           13
17.   Matthew Tieva’s shares or ownership interest in, or right to any

      distribution as a beneficiary of the Tieva Northland Mechanical

      Contractors 2007 Irrevocable Trust and/or the Matthew Tieva

      Northland Mechanical Contractors 2007 Irrevocable Trust;

18.   The real property, including the land, buildings and fixtures,

      located at 135 Century Ave., St. Paul, Minnesota, 55419;

19.   The real property, including the land, buildings and fixtures,

      located at 12130 29th Ave. N, Plymouth, Minnesota, 55441;

20.   The funds held by Charles Schwab & Co. Inc. in the name of

      Matthew Tieva, in the accounts ending in 2782 and 8057;

21.   The funds held by Charles Schwab & Co. Inc. in the name of

      Matthew Tieva and Jessie Conners Tieva, in the account ending

      in 8494;

22.   The funds held by Hiway Federal Credit Union in the name of

      Jessie Conners Tieva, in the account ending in 149-1;

23.   The funds held by US Bank in the name of Matthew Tieva and

      Jessie Conners Tieva, in the account ending 7326;

24.   All funds held by PayPal in the name of Matthew Teiva,

      including the account ending 8784; and




                           14
             25.    The promissory notes issued by Advanzeon Solutions, Inc.,

                    payable to Jessie Conners Tieva.

             26.    All funds, including the $129,423.43, held in escrow by Land

                    Title, Inc. pursuant to the Disbursing Agreement dated

                    April 27, 2018, by and among Premier Bank, Land Title, Inc.,

                    Matthew R. Tieva and Jessie C. Tieva.

      C.     To the extent they are not already in the possession of the Receiver,

Defendants shall deliver the assets identified in Subsection B above to the

Receiver’s possession within 7 days of the entry of this Order. Defendants shall

cooperate fully with the Receiver and take such steps as the Receiver may require

in Receiver’s sole and absolute opinion and judgment, including executing any

documents and providing any necessary information, to cause the transfer to the

Receivership Estate of legal and equitable title to the property and assets identified

in Subsection B above.

      D.     Except for the lists of consumer names and customer information

identified in Section V below, the Receiver shall, as soon as practicable,

commence the sale of the unliquidated assets identified in Subsection B above and

surrendered pursuant to this Order using a commercially reasonable procedure.

The Receiver shall hold the surrendered assets, and the proceeds from the sale of




                                          15
the unliquidated assets, for future transfer in accordance with further instructions

from the Court.

      E.     Upon delivery of all the assets specified in Subsection B above to the

Receiver, the remainder of the judgment is suspended, subject to Subsections F-O

below.

      F.     Plaintiffs’ agreement to the suspension of part of the judgment is

expressly premised upon the truthfulness, accuracy, and completeness of

Defendants’ sworn financial statements and related Documents (collectively,

“financial representations”) submitted to Plaintiffs, namely:

             1.     the Financial Statement of Individual Defendant Jessie Conners

                    Tieva signed on August 7, 2018, including the attachments;

             2.     the Financial Statement of Individual Defendant Matthew R.

                    Tieva signed on August 7, 2018, including the attachments;

             3.     the Financial Statement of Corporate Defendant Sellers

                    Playbook, Inc., signed by Matthew R. Tieva, President, on

                    August 7, 2018, including the attachments;

             4.     the Financial Statement of Corporate Defendant Exposure

                    Marketing Company signed by Jessie Conners Tieva, President,

                    and Matthew R. Tieva, Vice President, on August 7, 2018,

                    including the attachments.


                                          16
      G.     The suspension of the judgment will be lifted as to any Defendant if,

upon motion by Plaintiffs, the Court finds that Defendant failed to disclose any

material asset, materially misstated the value of any asset, or made any other

material misstatement or omission in the financial representations identified above.

      H.     If the suspension of the judgment is lifted, the judgment becomes

immediately due as to that Defendant in the amount specified in Subsection A

above (which the parties stipulate only for purposes of this Section represents the

consumer injury and unjust enrichment alleged in the Complaint), less any

payments previously made pursuant to this Section, plus interest computed from

the date of entry of this Order.

      I.     Defendants relinquish dominion and all legal and equitable right, title,

and interest in all assets transferred pursuant to this Order and may not seek the

return of any assets.

      J.     The State of Minnesota through this Order does not settle, release, or

resolve any claim against Defendants or any other person or entity involving any

private causes of action, claims, and remedies including, but not limited to, private

causes of action, claims, or remedies provided for under Minn. Stat. § 8.31.

      K.     The facts alleged in the Complaint will be taken as true, without

further proof, in any subsequent civil litigation by or on behalf of the FTC or the

State of Minnesota, including in a proceeding to enforce their rights to any


                                         17
payment or monetary judgment pursuant to this Order, such as a

nondischargeability complaint in any bankruptcy case.

      L.     The facts alleged in the Complaint establish all elements necessary to

sustain an action by the FTC or the State of Minnesota pursuant to Section

523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order

will have collateral estoppel effect for such purposes.

      M.     Defendants acknowledge that their Taxpayer Identification Numbers

(Social Security Numbers or Employer Identification Numbers), which Defendants

previously submitted to Plaintiffs, may be used for collecting and reporting on any

delinquent amount arising out of this Order, in accordance with 31 U.S.C. §7701.

      N.     All money paid to Plaintiffs or assets ultimately surrendered to

Plaintiffs, pursuant to this Order (or any subsequent Court order issued in this

matter) and further instructions from the Court, may be deposited into a fund

administered by the FTC or its designee on behalf of both the FTC and the State of

Minnesota. This fund shall be used for equitable relief, including consumer

redress and any attendant expenses for the administration of any redress fund. If a

representative of the FTC decides that direct redress to consumers is wholly or

partially impracticable or money remains after redress is completed, any money

not used for such equitable relief shall be divided equally between the FTC and the

State of Minnesota, with half to be deposited to the U.S. Treasury, and half to be


                                         18
deposited to the State of Minnesota’s General Fund, as disgorgement. Defendants

have no right to challenge any actions Plaintiffs or their representatives may take

pursuant to this Subsection.

      O.     The asset freeze imposed by the July 30, 2018 Temporary Restraining

Order [ECF No. 29], is modified to permit the payment and transfers identified in

Subsections IV.B above. Upon completion of those payment and transfers, the

asset freeze as to Defendants is dissolved.

                       V.      CUSTOMER INFORMATION

      IT IS FURTHER ORDERED that Defendants, and their representatives,

agents, employees, and attorneys, and all other persons in active concert or

participation with any of them, who receive actual notice of this Order, are

permanently restrained and enjoined from directly or indirectly:

      A.     Failing to provide sufficient customer information to enable the FTC

to efficiently administer consumer redress. Defendants represent that they have

provided this redress information to the FTC. If a representative of the FTC

requests in writing any information related to redress, Defendants must provide it,

in the form prescribed by the FTC, within 14 days.

      B.     Disclosing, using, or benefitting from customer information, including

the name, address, telephone number, e-mail address, social security number, other

identifying information, or any data that enables access to a customer’s account


                                         19
(including a credit card, bank account, or other financial account), that any

Defendant obtained prior to entry of this Order in connection with the advertising,

marketing, distribution, promotion, and sale of business opportunities to consumers

throughout the United States; and

      C.     Failing to destroy such customer information in all forms in their

possession, custody, or control within 30 days after receipt of written direction to

do so from a representative of the FTC.

      Provided, however, that customer information need not be disposed of, and

may be disclosed, to the extent requested by a government agency or required by

law, regulation, or court order.

                                   VI.   COOPERATION

      IT IS FURTHER ORDERED that Defendants must fully cooperate with

representatives of the FTC and the State of Minnesota in this case and in any

investigation related to or associated with the transactions or the occurrences that

are the subject of the Complaint. Defendants must provide truthful and complete

information, evidence, and testimony. Individual Defendants must appear and

Corporate Defendants must cause Corporate Defendants’ officers, employees,

representatives, or agents to appear for interviews, discovery, hearings, trials, and

any other proceedings that an FTC or State of Minnesota representative may

reasonably request upon 5 days written notice, or other reasonable notice, at such

                                          20
places and times as an FTC or State of Minnesota representative may designate,

without the service of a subpoena.

                                VII. RECEIVERSHIP

      IT IS FURTHER ORDERED that Robb Evans & Associates LLC is

hereby appointed equity Receiver for the Corporate Defendants for the purpose of

taking the necessary steps to wind down the businesses of the Corporate

Defendants, liquidate assets, and pay any net proceeds to Plaintiffs to satisfy the

monetary judgment in this Order. In carrying out these duties, the Receiver shall

be the agent of this Court, shall be accountable directly to this Court, and is

authorized and directed to:

      A.     Take any and all steps that the Receiver concludes are appropriate to

wind down the affairs of the Corporate Defendants.

      B.     Continue to exercise full control over the Corporate Defendants and

continue to collect, marshal, and take custody, control, and possession of all the

funds, property, premises, accounts, documents, mail, and other assets of, or in the

possession or under the control of the Corporate Defendants, wherever situated, the

income and profits therefrom, and all sums of money now or hereafter due or

owing to the Corporate Defendants.

      C.     Continue to have full control over the management and personnel of

the Corporate Defendants.

                                          21
      D.     Take all steps necessary or advisable, including issuing subpoenas, to

locate and liquidate all other assets of the Corporate Defendants, cancel the

Corporate Defendants’ contracts, collect on amounts owed to the Corporate

Defendants, and take such other steps as may be necessary to wind-down the

Corporate Defendants efficiently.

      E.     To the extent not already completed, the Receiver shall as soon as

practicable after the entry of this Order, take exclusive custody, control, and

possession of all assets identified in Section IV.B of this Order.

      F.     The Receiver shall give reasonable notice to Plaintiffs of any

settlements or compromises by the Receiver concerning the Receivership Estate,

before the settlement or compromise is consummated. Within 20 days of this

notice, the FTC and the State of Minnesota shall have the opportunity to object to

any such settlement, by filing a motion with the Court.

      G.     Make payments and disbursements from the Receivership Estate that

are necessary or advisable for carrying out the directions of, or exercising the

authority granted by, this Order. The Receiver shall apply to the Court for prior

approval of any payment of any debt or obligation incurred by the Corporate

Defendants prior to the date of entry of the temporary restraining order in this

action, except payments that the Receiver deems necessary or advisable to ensure

assets of the Corporate Defendants are not lost, stolen, or dissipated.


                                          22
      H.     Institute actions or proceedings in state, federal, or foreign courts as

the Receiver deems necessary and advisable to preserve or recover the assets of the

Corporate Defendants, or that the Receiver deems necessary and advisable to carry

out the Receiver’s mandate under this Order, including actions challenging

fraudulent or voidable transfers.

      I.     Defend any or all actions or proceedings instituted against the

Corporate Defendants, as the Receiver deems necessary and advisable to preserve

the assets of the Corporate Defendants.

      J.     Continue to maintain accurate records of all receipts and expenditures

incurred as the Receiver.

      K.     Perform all acts necessary or advisable to complete an accurate

accounting of assets of the Receivership Estate, and prevent unauthorized transfer,

withdrawal, or misapplication of said assets.

      L.     Continue to be entitled to reasonable compensation for the

performance of the Receiver’s duties pursuant to this Order, including duties

performed by the Receiver’s agents, including accountants and lawyers, and for the

cost of actual out-of-pocket expenses incurred by them, from the assets of the

Receivership Estate, at the hourly rate previously agreed to by the Receiver and

used as the bases for prior fee applications approved by the Court.




                                          23
         VIII. RECEIVER’S FINAL REPORT AND DISBURSEMENTS

      IT IS FURTHER ORDERED that:

      A.     No later than 180 days from the date of the entry of this Order, the

Receiver shall file and serve on the parties a report (the “Final Report”) to the

Court that details the steps taken to dissolve the Receivership Estate. The Final

Report must include an accounting of the Receivership Estate’s finances and total

assets and a description of what other actions, if any, must be taken to wind down

the Receivership.

      B.     The Receiver shall mail copies of the Final Report to all known

creditors of the Corporate Defendants with a notice stating that any objections to

paying any assets of the Corporate Defendants to satisfy the Receiver’s costs and

expenses and the monetary judgment set forth in this Order must be submitted to

the Court and served by mail upon the Receiver and the parties within twenty-eight

(28) days of the mailing of the Final Report.

      C.     No later than fourteen (14) days after submission of the Final Report,

the Receiver shall file an application for payment of compensation and expenses

associated with his performance of his duties as Receiver.

      D.     The Court will review the Final Report and any objections to the

report and, absent a valid objection, will issue an order directing that the Receiver:




                                          24
             1.     Pay the reasonable costs and expenses of administering the

                    Receivership, including compensation of the Receiver and the

                    Receiver’s personnel authorized by Section VII of this Order or

                    other orders of this Court and the actual out-of-pocket costs

                    incurred by the Receiver in carrying out his duties;

             2.     Pay all remaining funds to the Plaintiffs or their designated

                    agent to reduce the monetary judgment in Section IV.

       E.    With Court approval, the Receiver may hold back funds for a

specified period as a reserve to cover additional fees and costs related to actions to

be addressed in a supplemental application. If the Receiver does not make a

supplemental application for fees and expenses within the specified period, or if

funds remain in the reserve funds after the payment of fees and expenses approved

by the Court in response to such a supplemental application, all funds in the

reserve funds shall be immediately paid to the Plaintiffs or their designated agents.

       F.    Any and all uncollected judgments obtained for the benefit of the

Corporate Defendants shall be assigned to the Plaintiffs for further collection

efforts.

                     IX.    ORDER ACKNOWLEDGEMENTS

       IT IS FURTHER ORDERED that Defendants obtain acknowledgments of

receipt of this Order:


                                          25
       A.     Each Defendant, within 7 days of entry of this Order, must submit to

Plaintiffs an acknowledgment of receipt of this Order sworn under penalty of

perjury.

       B.     For 10 years after entry of this Order, each Individual Defendant for

any business that such Defendant, individually or collectively with any other

Defendants, is the majority owner or controls directly or indirectly, and each

Corporate Defendant, must deliver a copy of this Order to: (1) all principals,

partners, officers, directors, and LLC managers and members; (2) all employees,

agents, and representatives who participate in conduct related to the subject matter

of the Order; and (3) any business entity resulting from any change in structure as

set forth in the Section titled Compliance Reporting. Delivery must occur within 7

days of entry of this Order for current personnel. For all others, delivery must

occur before they assume their responsibilities.

       C.     From each individual or entity to which a Defendant delivered a copy

of this Order, that Defendant must obtain, within 30 days, a signed and dated

acknowledgment of receipt of this Order.

                        X.     COMPLIANCE REPORTING

       IT IS FURTHER ORDERED that Defendants make timely submissions to

Plaintiffs:




                                         26
      A.    One year after entry of this Order, each Defendant must submit a

compliance report, sworn under penalty of perjury:

            1.    Each Defendant must: (a) identify the primary physical, postal,

                  and e-mail address and telephone number, as designated points

                  of contact, which representatives of the FTC or the State of

                  Minnesota may use to communicate with Defendant;

                  (b) identify all of that Defendant’s businesses by all of their

                  names, telephone numbers, and physical, postal, e-mail, and

                  Internet addresses; (c) describe the activities of each business,

                  including the goods and services offered, the means of

                  advertising, marketing, and sales, and the involvement of any

                  other Defendant (which Individual Defendants must describe if

                  they know or should know due to their own involvement);

                  (d) describe in detail whether and how that Defendant is in

                  compliance with each Section of this Order; and (e) provide a

                  copy of each Order Acknowledgment obtained pursuant to this

                  Order, unless previously submitted to the FTC and the State of

                  Minnesota.

            2.    Additionally, each Individual Defendant must: (a) identify all

                  telephone numbers and all physical, postal, e-mail and Internet


                                        27
                    addresses, including all residences; (b) identify all business

                    activities, including any business for which such Defendant

                    performs services whether as an employee or otherwise and any

                    entity in which such Defendant has any ownership interest; and

                    (c) describe in detail such Defendant’s involvement in each

                    such business, including title, role, responsibilities,

                    participation, authority, control, and any ownership.

      B.     For 20 years after entry of this Order, each Defendant must submit a

compliance notice, sworn under penalty of perjury, within 14 days of any change

in the following:

             1.     Each Defendant must report any change in: (a) any designated

                    point of contact; or (b) the structure of any Corporate Defendant

                    or any entity that Defendant has any ownership interest in or

                    controls directly or indirectly that may affect compliance

                    obligations arising under this Order, including: creation,

                    merger, sale, or dissolution of the entity or any subsidiary,

                    parent, or affiliate that engages in any acts or practices subject

                    to this Order.

             2.     Additionally, each Individual Defendant must report any

                    change in: (a) name, including aliases or fictitious name, or


                                          28
                   residence address; or (b) title or role in any business activity,

                   including any business for which such Defendant performs

                   services whether as an employee or otherwise and any entity in

                   which such Defendant has any ownership interest, and identify

                   the name, physical address, and any Internet address of the

                   business or entity.

      C.     Each Defendant must submit to Plaintiffs notice of the filing of any

bankruptcy petition, insolvency proceeding, or similar proceeding by or against

such Defendant within 14 days of its filing.

      D.     Any submission to Plaintiffs required by this Order to be sworn under

penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746,

such as by concluding: “I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct. Executed on:

_____” and supplying the date, signatory’s full name, title (if applicable), and

signature.

      E.     Unless otherwise directed by an FTC representative in writing, all

submissions to the FTC pursuant to this Order must be e-mailed to

DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:

Associate Director for Enforcement, Bureau of Consumer Protection, Federal

Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The


                                         29
subject line must begin: FTC v. Sellers Playbook, et al., X180026. Unless

otherwise directed by a State of Minnesota representative in writing, all

submissions to the State of Minnesota pursuant to this Order must be mailed to:

Frances L. Kern, Assistant Attorney General, Minnesota Attorney General’s

Office, 445 Minnesota Street, Suite 1200, St. Paul, Minnesota, 55101.

                              XI.    RECORDKEEPING

        IT IS FURTHER ORDERED that Defendants must create certain records

for 20 years after entry of the Order, and retain each such record for 5 years.

Specifically, Corporate Defendants and each Individual Defendant for any business

that such Defendant, individually or collectively with any other Defendants, is a

majority owner or controls directly or indirectly, must create and retain the

following records:

        A.     Accounting records showing the revenues from all goods or services

sold;

        B.     Personnel records showing, for each person providing services,

whether as an employee or otherwise, that person’s: name; addresses; telephone

numbers; job title or position; dates of service; and (if applicable) the reason for

termination;

        C.     Records of all consumer complaints and refund requests, whether

received directly or indirectly, such as through a third party, and any response;


                                          30
      D.     All records necessary to demonstrate full compliance with each

provision of this Order, including all submissions to the FTC or State of

Minnesota; and

      E.     A copy of each unique advertisement or other marketing material.

                       XII. COMPLIANCE MONITORING

      IT IS FURTHER ORDERED that, for the purpose of monitoring

Defendants’ compliance with this Order, including the financial representations

upon which part of the judgment was suspended and any failure to transfer any

assets as required by this Order:

      A.     Within 14 days of receipt of a written request from a representative of

the FTC or the State of Minnesota, each Defendant must: submit additional

compliance reports or other requested information, which must be sworn under

penalty of perjury; appear for depositions; and produce Documents for inspection

and copying. The FTC and the State of Minnesota are also authorized to obtain

discovery, without further leave of court, using any of the procedures prescribed by

Federal Rules of Civil Procedure 29, 30 (including telephonic depositions), 31, 33,

34, 36, 45, and 69.

      B.     For matters concerning this Order, the FTC and the State of

Minnesota are authorized to communicate directly with each Defendant.

Defendant must permit representatives of the FTC and the State of Minnesota to

                                         31
interview any employee or other person affiliated with any Defendant who has

agreed to such an interview. The person interviewed may have counsel present.

      C.     The FTC and the State of Minnesota may use all other lawful means,

including posing, through their representatives, as consumers, suppliers, or other

individuals or entities, to Defendants or any individual or entity affiliated with

Defendants, without the necessity of identification or prior notice. Nothing in this

Order limits the FTC’s or the State of Minnesota’s lawful use of compulsory

process, pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1, and

Minnesota Statutes section 8.31 et seq., respectively.

      D.     Upon written request from a representative of the FTC or the State of

Minnesota, any consumer reporting agency must furnish consumer reports

concerning Individual Defendants, pursuant to Section 604(1) of the Fair Credit

Reporting Act, 15 U.S.C. §1681b(a)(1).

                      XIII. RETENTION OF JURISDICTION

      IT IS FURTHER ORDERED that this Court retains jurisdiction of this

matter for purposes of construction, modification, and enforcement of this Order.

      LET JUDGMENT BE ORDERED ACCORDINGLY.

                                        s/Donovan W. Frank
                                        DONOVAN W. FRANK
                                        United States District Judge

                                        Dated: November 28, 2018


                                          32
STIPULATED AND AGREED TO BY:

FOR DEFENDANTS:



s/Barbara Berens                                  Date: 10/1/18
Barbara Berens
Minnesota Attorney # 0209788
Berens & Miller P.A.
80 South 8th Street, Suite 3720
Minneapolis, MN 55402
Tel.
E-mail: bberens@berensmiller.com

Attorney for Defendants Sellers Playbook, Inc.,
Exposure Marketing Company, Matthew R. Tieva,
and Jessie Conners Tieva


DEFENDANTS:




s/Jessie Conners Tieva                            Date: Oct. 1st, 2018
Jessie Conners Tieva, Individually and
as an officer of Sellers Playbook, Inc., and
Exposure Marketing Company




s/Matthew R. Tieva                                Date: 10/1/18
Matthew R. Tieva, Individually and
as an officer of Sellers Playbook, Inc., and
 Exposure Marketing Company




                                         33
FOR FEDERAL TRADE COMMISSION:


s/Roberto Anguizola                   Date: November 19, 2018
Roberto Anguizola
Illinois Attorney # 6270874
(Admitted pro hac vice)
Tel. (202) 326-3284
E-mail: ranguizola@ftc.gov

Claire Wack
Maryland Attorney # 1312190275
(Admitted pro hac vice)
Tel. (202) 326-2836
E-mail: cwack@ftc.gov

Federal Trade Commission
600 Pennsylvania Avenue, N.W.
Mail Drop CC-8528
Washington, DC 20580

Attorneys for Plaintiff
FEDERAL TRADE COMMISSION




                                 34
FOR STATE OF MINNESOTA:


s/Frances L. Kern                          Date: 11.19.18
Frances L. Kern
Minnesota Attorney # 0395233
Assistant Attorney General
Minnesota Attorney General’s Office
445 Minnesota Street, Suite 1200
St. Paul, Minnesota 55101-2130
(651) 757-1373 (voice)
(651) 296-7438 (fax)
(651) 297-7206 (TTY)
E-mail: Frances.Kern@ag.state.mn.us

Attorney for Plaintiff
STATE OF MINNESOTA




                                      35
